Citation Nr: 0416990	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-12 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disorder, a 
disorder of an unspecified shoulder, a neck disorder, and 
left ear hearing loss.  

2.  Whether new and material evidence has been submitted to 
reopen claims of service connection for headaches and 
hypertension.  

3.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  

4.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral tinnitus, to include entitlement to 
separate ratings for each ear.  


REPRESENTATION

Appellant represented by:	Attorney Antonio E. Bendezu, 
Veterans Advocacy Group


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty in the U.S. Navy from March 1972 
to March 1975.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  

In May 2002 the RO denied claims of entitlement to service 
connection for left ear hearing loss, and back, shoulder and 
neck disorders, found that no new and material evidence had 
been submitted to reopen a claim of service connection for 
headaches, and granted a claim of service connection for 
bilateral tinnitus, assigning a 10 percent evaluation 
effective May 4, 2001, date of claim.

In November 2002 the RO granted entitlement to service 
connection for PTSD and assigned a 30 percent evaluation 
effective August 6, 2001, date of claim.

In February 2003 the RO found that no new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for hypertension, and also denied a 
claim for an initial evaluation in excess of 10 percent for 
tinnitus.  

An RO's determination as to whether evidence is "new and 
material" for the purpose of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).  The Board is precluded from 
considering the substantive merits of the claims in the 
absence of the Board's finding that new and material evidence 
has been submitted.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  

As to service-connected PTSD and tinnitus, the veteran 
appeals the rating initiated following an original award of 
service connection.  Consequently, these issues are not the 
result of a claim for "increased" entitlement, rather one 
involving the propriety of the original evaluation assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

As to the issues of entitlement to service connection for 
hypertension and headaches on a de novo basis, service 
connection for neck, back and shoulder disorders, and left 
ear hearing loss, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  In an unappealed rating decision of June 1976 the RO 
denied a claim of entitlement to service connection for 
headaches and hypertension, claimed as residuals of a head 
injury and laceration.  

2.  Evidence submitted since the June 1976 rating decision is 
neither cumulative nor redundant, relates to an unestablished 
fact necessary to substantiate the claims, and raises a 
reasonable possibility of substantiating the claims.  

4.  The 10 percent schedular evaluation for tinnitus is the 
maximum evaluation provided in the rating schedule for 
unilateral or bilateral tinnitus.


CONCLUSIONS OF LAW

1.  Evidence received since the June 1976 rating decision 
wherein the RO denied entitlement to service connection for 
headaches and hypertension is new and material, and the 
veteran's claim for those benefits is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.159, 3.160(d), 20.1103 (2003).  
2.  A schedular evaluation in excess of 10 percent for 
bilateral tinnitus is not warranted as a matter of law.  38 
U.S.C.A. §§ 1155, 5107, 5103, 5103A, 5107A, 7104(c) (West 
2002); 38 C.F.R. § 3.159, 4.1, 4.87, Diagnostic Code 6260 
(2002) and as amended at 68 Fed. Reg. 25823, May 14, 2003; 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

New & Material Evidence

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of whether new and 
material evidence has been submitted to reopen claims of 
entitlement to service connection for headaches and 
hypertension.  The Board is confident in this assessment 
because the evidence as presently constituted is sufficient 
in establishing a grant of the benefits sought on appeal.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.


Tinnitus

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), among other things, 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.103(a) (2003).  

The recent changes in law have amended the requirements as to 
VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  VA has published implementing regulations 
now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003).  




The VCAA would be clearly applicable to this pending claim if 
the effective date of the new law were the sole 
consideration.  However, though seemly ubiquitous in its 
application this case presents one of the judicially 
recognized exceptions.  

Here the extant law regarding compensation for tinnitus 
controls the appellant's situation and no amount of 
assistance or additional notice from VA will change the 
outcome.  See generally, Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (holding that statutory interpretation questions not 
affected by enactment of VCAA).  See also Kane v. Principi, 
17 Vet. App. 103 (2003) (extending nonapplication to 
regulatory interpretation questions).  See also Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


Criteria

Materiality & Finality

A claim, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction-the RO, 
becomes final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

An RO determination of which the claimant is properly 
notified is final if an appeal is not perfected.  When the 
Board affirms an RO decision, such determination is subsumed 
by the final appellate decision.  38 U.S.C.A. §§ 7104, 7105; 
38 C.F.R. §§ 20.1103, 20.1104.

A decision of the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  



A final and binding RO decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a).

When a claim to reopen is presented under 38 C.F.R. § 5108, 
the Secretary must first determine whether the evidence 
presented or secured since the last final disallowance of the 
claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).


It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F. 3d 1343, 1345-1346 (Fed. Cir. 
2000) (upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (38 C.F.R. § 3.156(a)).  This change in the law is 
applicable in this case because the veteran's claim was filed 
after August 29, 2001, the effective date of the amendment; 
specifically his petition to reopen a claim of service 
connection for headaches and hypertension was received at the 
RO on August 31, 2001.  66 Fed. Reg. 45,620, 45,629 (August 
29, 2001).

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  


Increased Evaluation

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 117 (1999). 

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2003).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.



Tinnitus, recurrent 10 percent.  Note (1): A separate 
evaluation for tinnitus may be combined with an evaluation 
under diagnostic codes 6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an evaluation under one 
of those diagnostic codes. 

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head. Note (3): Do not evaluate objective 
tinnitus (in which the sound is audible to other people and 
has a definable cause that may or may not be pathologic) 
under this diagnostic code, but evaluate it as part of any 
underlying condition causing it.  38 C.F.R. § 4.87 (2003), as 
amended at 68 Fed. Reg. 25823, May 14, 2003.

Diagnostic Code 6260 (currently codified at 38 C.F.R. 
§ 4.87), as in effect prior to June 10, 1999, and as amended 
as of that date, authorized a single 10 percent disability 
rating for tinnitus, regardless of whether tinnitus is 
perceived as unilateral, bilateral, or in the head.  Separate 
ratings for tinnitus for each ear may not be assigned under 
DC 6260 or any other diagnostic code.  VAOPGCPREC 2-03.

The Board shall be bound in its decisions by the regulations 
of the Department, instructions of the Secretary, and the 
precedent opinions of the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003). 


Analysis

New and Material Evidence

The evidence which was of record prior to the February 1976 
rating decision wherein the RO denied entitlement to service 
connection for hypertension and headache sis reported in 
pertinent part below.

Service medical records show that the veteran sustained a 
head injury in August 1972 when he hit his head while going 
through a hatch.  He received three sutures at the top of the 
skull, the wound closed and healed nicely, but complaints of 
headaches were first noted in September 1972.  While no 
headaches were noted on examination at separation from 
service in March 1975, the Board adds that a report of 
medical history at separation from service in March 1975 is 
not of record.  

The Board notes that the February 27, 1976 VA hospital 
discharge summary shows that the veteran was observed to have 
had headaches, but it was felt that these were "few and not 
of a severe nature."  

In June 1976 the RO denied an original claim of service 
connection for headaches and hypertension, claimed as 
secondary to a head laceration injury in service, on the 
basis that while some treatment for headaches was shown in 
service, his separation physical examination and post-service 
VA hospitalization record of February 1976 were both negative 
for a diagnosis of either disorder.  

The RO notified the veteran of the June 1976 determination by 
letter dated that same month.  No reply with regard to 
headaches and hypertension is on file.  By operation of law, 
the veteran did not initiate an appeal and the RO decision 
became final in June 1977.  38 U.S.C.A. § 4005(c); 38 C.F.R. 
§§ 3.104, 19.118, 19.153; see also 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.302(a), 20.1103.  

The evidence submitted subsequent to the June 1976 rating 
decision wherein the RO denied entitlement to service 
connection for headaches and hypertension is reported in 
pertinent part below.

The evidence added to the record since the June 1976 RO 
decision includes VA outpatient private and VA medical 
records, dated from 1976 to the present, which show treatment 
for headaches and occasional high blood pressure.  A February 
13, 1976 record includes notation that a physician had told 
the veteran in November 1975 that he had elevated blood 
pressure, as well as a more recent medical nexus opinion.  

An April 1987 VA outpatient treatment record indicates that 
the veteran's headaches might be "tension" related, and a 
June 1995 VA treatment record indicates that the veteran's 
headaches might be related to his service-connected PTSD.  

A May 1994 VA examiner diagnosed the veteran with cephalgia, 
with notation that this diagnosis was only "questionably 
secondary to [in-service] trauma."  

An October 2001 private medical statement indicates 
chiropractic treatment for a neck disorder, with headaches, 
at which time the examiner noted that the veteran had had 
headaches since an injury in service where he hit his head on 
a hatch door.  

Some medical nexus evidence has been presented as well.  A 
January 2003 private medical statement notes the veteran's 
reported history of a head injury in service, and gives the 
medical opinion that the veteran's current headaches may be 
related to his in-service head injury.  The private physician 
was of the additional medical opinion that the veteran's 
headaches may also aggravate or lead to hypertension.  It 
does not appear that the author of this medical opinion 
reviewed the veteran's service medical records, or that a 
diagnosis of hypertension was being given.  

The above medical opinion evidence constitutes new and 
material evidence to reopen the claims of service connection 
for headaches and hypertension.  The evidence added to the 
record since the final June 1976 RO decision is pertinent to 
diagnoses of headaches and hypertension, and is not 
cumulative or redundant of evidence already considered at the 
time of the June 1976 RO rating decision.  This evidence 
relates to an unestablished fact necessary to substantiate 
the claims, and raises a reasonable possibility of 
substantiating the claims.  For the first time, medical 
evidence suggests not only diagnoses of headaches and 
hypertension, but presents at least a plausible medical basis 
for associating these with the veteran's inservice head 
injury.  Accordingly, the claims of service connection for 
headaches and hypertension are reopened.  

However, the above evidence falls short of providing 
qualified medical nexus evidence of service-related chronic 
headaches or a definite diagnosis of hypertension.  
Accordingly, while new and material, the evidence falls far 
short of the sort necessary to warrant the grant of the 
reopened claims.  As new and material evidence has been 
presented the claims are reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The reopened claims of service 
connection for headaches and hypertension on a d novo basis 
are addressed in the remand portion of this decision.  




Initial Increased Evaluation

The veteran's service-connected bilateral tinnitus is rated 
pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260, wherein 
the initial 10 percent rating is the maximum schedular 
rating.  

The veteran asserts entitlement to a higher rating, 
specifically arguing entitlement to assignment of a separate 
10 percent rating for each ear.  

The regulation at 38 C.F.R. § 4.87, Diagnostic Code 6260 was 
revised effective June 13, 2003 to add additional notes 
following the diagnostic code.  Relevant to the veteran's 
appeal, Note (2), as revised, sets out:

[a]ssign only a single evaluation for 
recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in 
the head.

38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) as amended 
and published at 68 Fed. Reg. 25,822, 25,823 (May 14, 2003).

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
veteran applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The RO has had an opportunity to review the veteran's claim 
under the amended regulations, and the veteran was advised of 
the changes in the February 2004 statement of the case.  

Accordingly, the Board may consider regulations, previously 
considered at the RO, and the veteran is not prejudiced by 
the Board's action in doing so.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  



The above regulations explicitly state the method of 
evaluation of tinnitus under Diagnostic Code 6260.  Both the 
former and revised criteria for tinnitus allow for no more 
than a 10 percent evaluation for both ears, and the intended 
effect of the May 2003 changes was merely to more clearly 
codify a long-standing VA practice by stating that recurrent 
tinnitus will be assigned only a single 10-percent evaluation 
whether it is perceived in one ear, both ears, or somewhere 
in the head.  68 Fed. Reg. at 25,822.  

In a precedential opinion VA's General Counsel ruled that 
Diagnostic Code 6260, as in effect prior to June 10, 1999, 
and as amended as of that date, authorized only a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  VAOPGCPREC 2-2003 (May 22, 2003).  

In reaching its holding, the General Counsel noted VA's 
discussion of the nature of tinnitus in a recent notice of 
proposed rulemaking concerning the rating schedule provision 
governing tinnitus, published at 67 Fed. Reg. 59,033 (2002).  
The notice of proposed rulemaking indicated that true 
tinnitus, i.e., the perception of sound in the absence of an 
external stimulus, appears to arise from the brain rather 
than the ears.  

VA's General Counsel found that, 

[t]he undifferentiated nature of the 
source of the noise that is tinnitus is 
the primary basis for VA's practice, as 
reflected in the notice of proposed 
rulemaking, of rating tinnitus as a 
single disease entity.  

VAOPGCPREC 2-03, p. 3.  


VA's General Counsel therefore determined that the original 
and revised versions of Diagnostic Code 6260, even prior to 
the most recent regulatory amendments, authorized assignment 
of only a single 10 percent rating for tinnitus, regardless 
of whether it was perceived as unilateral, bilateral, or in 
the head, and specifically precluded the assignment of 
separate ratings for bilateral tinnitus.  Thus, VA's General 
Counsel concluded that the most recent regulatory amendment, 
effective June 13, 2003 involved no substantive change.  Id.  

The Board observes that precedential opinions of VA's General 
Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).  

The Board concludes that as the changes at 38 C.F.R. § 4.87, 
Diagnostic Code 6260 merely made explicit what had been a 
long standing VA practice regarding the evaluation of 
bilateral tinnitus, and made no substantive change to the 
rating criteria.  The salient point is that neither the old 
nor new version of Diagnostic Code 6260 is more favorable to 
the veteran-indeed, both prohibit the benefit sought on 
appeal.  The statement of the case clearly advised the 
veteran that the Rating Schedule as in effect at the time of 
the decision, did not, in fact, allow for two separate 
evaluations for tinnitus.  

The veteran and his attorney were obviously aware of VA's 
policy and directed all appellate arguments towards VA's 
interpretation and application of the governing regulations.  
Thus, no prejudice results in not further advising the 
veteran as to the clarifying language in the amended 
regulation.  See Bernard, supra.  

The assignment of separate ratings is dependent on a finding 
that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" 
or the same "manifestations" under various diagnoses is not 
allowed. See 38 C.F.R. § 4.14 (2003); Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  The Board has also considered 38 
C.F.R. § 4.25(b) (2003), but finds that tinnitus cannot be 
considered two separate disabilities merely because it is 
perceived to affect two ears.  
As the General Counsel opinion makes clear, the disease 
entity of "tinnitus" has but one symptom, namely the 
perception of sound in the brain without acoustic stimulus.  
Due to the fact that tinnitus does not produce separate and 
distinct symptoms, the assignment of separate ratings for the 
right and the left ear is not appropriate.  The governing 
rule is that only a single 10 percent disability rating is 
authorized for tinnitus, regardless of whether the tinnitus 
is perceived as unilateral, bilateral, or in the head.  
VAOPGCPREC 2-03.  Hence, a separate 10 percent rating for 
each ear is not warranted.  

In sum, VA's Rating Schedule contemplates that tinnitus (like 
a number of other conditions listed in the Rating Schedule) 
is but a single disability, whether one or both ears are 
involved, and that separate ratings per ear are not 
permitted.  See VAOPGCPREC 2-2003 (May 14, 2003), published 
at 68 Fed. Reg. 25,822 (2003).  On this point the denial of 
the veteran's claim is based on a lack of entitlement under 
the law.  The law, in particular the regulation governing 
schedular evaluation of tinnitus, is dispositive of the 
claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Here the Board continues to note that the veteran does not 
argue and the evidence does not suggest that symptoms 
attributable to tinnitus would be more appropriately 
evaluated under any alternate diagnostic code, and that to 
the extent an evaluation for tinnitus may be combined with 
other pathology, the veteran is already service-connected for 
hearing loss disability.  In the final analysis, the Board 
finds no basis upon which to assign a higher disability 
evaluation despite consideration of the potential application 
of the various provisions of 38 C.F.R. Parts 3 and 4 (2003), 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  


Extraschedular Consideration

The Board is precluded by regulation from assigning an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) in 
the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  Here the RO has provided the regulation and 
obviously considered it, but did not grant compensation 
benefits on this basis.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the United 
States Court of Appeals for Veterans Claims (CAVC) clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash, 8 Vet. App. at 227.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the RO has provided the 
applicable regulation but no argument has been expressed by 
the veteran for an extraschedular evaluation.  Nor do his 
statements on appeal, as well as those of his representative, 
imply that extraschedular evaluation is sought in the spirit 
of the basic underlying claim for increased compensation 
benefits for tinnitus.  Indeed, the argument has been 
directed solely to the interpretation of the schedular 
criteria.  Thus, the Board finds that it is not material to 
the determination in this case.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question.  


ORDER

The veteran, having submitted new and material evidence to 
reopen claims of entitlement to service connection for 
headaches and hypertension, the appeal is granted to this 
extent only.  

Entitlement to an initial rating in excess of 10 percent for 
bilateral tinnitus, to include entitlement to a separate 
evaluation for each ear, is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

Herein above, the Board has reopened the veteran's claims of 
service connection for headaches and hypertension.  Thus, a 
remand to the RO for de novo consideration of those issues is 
warranted.  Moreover, as noted below, the VCAA and its 
implementing regulations are applicable to all of the 
veteran's claims on appeal, including the reopened ones, and 
VA has not yet provided adequate notice of such to the 
veteran and his representative, nor has compliance with 
VCAA's duty to assist provisions been met.  VA examinations 
should also be scheduled to determine the etiology of any 
headaches or hypertension, if found to exist.  

In this case, notice of VCAA was issued in an April 2002 
notice letter to the veteran in connection with his claims of 
entitlement to service connection for neck shoulder back and 
headache disorders, as well as the claim for increase for 
service-connected PTSD.  Notice of VCAA was not issued 
regarding hypertension and left ear hearing loss.  
Additionally, the Board notes that the April 2002 VCAA notice 
letter includes an inaccurate and misleading statement with 
regard to actions the RO had taken to "obtain" evidence in 
support of the veteran's claims, misleading the veteran into 
thinking that the RO had obtained medical evidence which it 
never requested.  

This notice does not comply with the mandates of Quartuccio, 
supra.  Specifically, the notice states that the RO had 
"obtained" private medical treatment records from 
Affiliates in Psychology, Dr. C. Foss, Grand Island 
Orthopedics and Pomajzl Chiropractic, when, if fact, the RO 
merely received a medical treatment summary from each of 
these facilities, and made no effort what-so-ever to 
"obtain" any additional pertinent medical records from 
these identified sources.  

This statement is likely to have mislead the veteran into 
thinking that his VA claims file includes a full set of 
records from each of these facilities-a belief which would 
be false.  Additionally, this notice does not comply with 
VCAA as interpreted by Quartuccio, supra.  Accordingly, a 
remand is need so that all identified records may be 
requested and "obtained" as promised.  See Ivey v. 
Derwinski, 2 Vet. App. 320 (1992); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  

Other medical development is indicated.  Private medical 
records show a diagnosis of bilateral hearing loss in April 
2001, and while no left ear hearing loss was noted on VA 
examination in July 2001, the veteran has not been afforded a 
VA audiologic examination since nearly three years ago.  This 
development should be completed.  

Similarly, the veteran has never been seen for a VA 
psychiatric examination for his service-connected PTSD, and 
the private psychiatric evidence in totally inadequate for 
rating purposes.  In October 2002, the veteran's 
representative argued that the claim of service connection 
could be granted on the private medical evidence on file, and 
the RO did so in a rating decision of November 2002.  


However, the Board notes that the private psychiatric 
evidence lacks the sort of objective clinical information 
needed to rate symptoms of PTSD in terms of the criteria at 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

Accordingly, the veteran should be scheduled for VA 
psychiatric, audiologic, headaches and hypertension 
examinations, with notice that 38 C.F.R. § 3.655 (2003) is 
for application in this case: The provisions of § 3.655(b) 
direct that when the examination is scheduled in conjunction 
with a claim for increase, and the veteran fails to report 
for such examination without good cause, "the claim shall be 
denied." (Emphasis added).  

Finally, with regard to the claims of service connection for 
back, shoulder and neck disorders, the Board notes that all 
pertinent medical records have not been obtained for use in 
the appeal.  Specifically, VA treatment records of June 2002 
and January 2003 show that the veteran sustained a serious 
neck injury-a C3-4 fracture subluxation, in a motorcycle 
accident in June 2002, with "sudden exacerbation" of neck 
and shoulder pain, and with difficulty in ambulation.  

A June 2003 private psychiatric treatment record indicates 
such resulting disability that he "may never" be released 
to return to civilian employment.  These records are not on 
file, and the RO has not sought information as to whether or 
not the veteran is in receipt of disability compensation from 
the Social Security Administration (SSA), medical records 
from which might prove helpful in this case.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claims of service 
connection for headaches and 
hypertension, and left ear hearing loss 
disability-primarily competent diagnoses 
and medical nexus opinions, and inform 
him whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for left ear hearing loss, 
headaches, hypertension, back, shoulder 
and neck disorders since service, as well 
as treatment for PTSD since August 2000, 
including any emergency or other medical 
records regarding a motorcycle accident 
and injury in June 2002.  



The VBA AMC should request and obtain 
copies of all available records from 
Affiliates in Psychology, Dr. C. Foss, 
Grand Island Orthopedics and Pomajzl 
Chiropractic.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence, including authorizations for 
the release of any SSA records.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  

If identified, the VBA AMC should obtain 
from the SSA any disability determination 
letter pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).  

5.  Upon completion of the above, the 
veteran should be scheduled for VA 
audiologic and psychiatric examinations, 
and neurological and cardiology 
examinations for headaches and 
hypertension, as well as an orthopedic 
examination by an orthopedic surgeon or 
other available appropriate medical 
specialist, all of the foregoing 
examinations should be conducted 
including on a fee basis if necessary.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  It is 
requested that the appropriate VA 
examiners address the following medical 
issues:

Is it at least as likely as not that any 
hearing loss, hypertension, headaches, 
shoulder, neck and/or back disorders 
found on examination are related to 
service on any basis, or if preexisting 
service, was/were aggravated thereby?

The psychiatric examiner should identify 
all of the veteran's associated 
symptomatology in order to determine the 
impairment caused by PTSD.  If there are 
other psychiatric disorders found, in 
addition to PTSD, the examiner should 
specify which symptoms are associated 
with each disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  

If a psychiatric disorder(s) other than 
PTSD, the examiner should offer an 
opinion as to whether any such disorder 
is causally or etiologically related to 
PTSD, and if not so related, whether the 
veteran's PTSD has any effect on the 
severity of any other psychiatric 
disorder.  All necessary studies, 
including psychological testing, should 
be accomplished.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  

If the historical diagnosis of PTSD is 
changed following evaluation, the 
examiner should state whether the new 
diagnosis represents a progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.

The examiner must express an opinion as 
to whether PTSD, has rendered the veteran 
unemployable.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination reports and 
required medical nexus opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for back, shoulder, 
neck and left ear hearing loss disorders, 
and adjudicate the claims of entitlement 
to service connection for headaches and 
hypertension on a de novo basis.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims for service connection, and may 
result in a denial(s).  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



